Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Urushihata (US PG Pub No. 2018/0045088) teaches
A variable valve control device applied to an internal combustion engine provided with a variable valve mechanism capable of varying a rotation phase of a camshaft with respect to a crankshaft by a rotation of a motor, and configured to control the motor based on a command value, the variable valve control device comprising: 
However the prior art of record fails to show or adequately teach
a motor angle signal input part configured to receive, as an input, a motor angle signal, which is an output signal from a motor angle sensor configured to detect an angle of rotation of the motor; 
a communication part connected to a communication network and configured to acquire control information including a first detection value, which is a detection value of the rotation phase based on a detection signal of an angular position of the crankshaft and a detection signal of an angular position of the camshaft via the communication network; 
a second detection value computing part configured to compute a second detection value, which is a detection value of the rotation phase based on the motor angle signal; 
a switching part configured to switch a detection value of the rotation phase used for controlling the motor between the first detection value and the second detection value according to operating conditions of the internal combustion engine; 
a control part configured to control the motor based on the command value and the detection value of the rotation phase switched by the switching part..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747